Title: To James Madison from William Kirkpatrick, 31 March 1803
From: Kirkpatrick, William
To: Madison, James


					
						Sir!
						Malaga 31 March 1803
					
					The inclosed is duplicate of the last letter I had the honor of addressing You under date 16 inst.  Since then nothing material having occurred, I come chiefly to transmit for Your information Copy of a letter I have just received from Consul OBrien dated in Algiers 16 inst by which you will observe that the french Government has judged it expedient to solicit Peace with the Dey, and to have obtained it thro’ the influence of his Ministers on a promise to satisfy his demands in the course of two Months.  This unexpected Event will I fear make the Dey more haughty than ever & probably be the Cause of his Quarrelling with other nations.
					I presume You will, before this can reach You, be informed of the arrival on the 23 Inst at Gibraltar of Commodore Morris in the Chesapeake Frigate, accompagnied by the Newyork, & John Adams, & Schooner Enterprize.  I do not learn the object of their return to Gibraltar, but am apt to believe it must be in quest of Provisions.
					Our Minister in Madrid having, on the 22 March last Year, desired me to keep an account of the Importations from and Exportations to the U. S. by American Vessels for the year ending with this month, I have just transmitted to him as exact a Statement as it is possible considering that no law exists to oblige the Captains to present their Manifest before their departure to the Consuls in foreign Ports as is the Case with most of European nations.  I take the liberty of also inclosing You a Copy that you may be acquainted with the Extent of our Trade to this Place.  I am very respectfully, Sir Your most obt. humble Servant
					
						Willm. Kirkpatrick
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
